Citation Nr: 1734552	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-50 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee post-traumatic arthritis, rated as 10 percent disabling prior to March 17, 2015 under Diagnostic Code 5010; 100 percent disabling from March 17, 2015 to April 30, 2016 under Diagnostic Code 5055 following implantation of prosthesis; and 30 percent disabling thereafter under Diagnostic Code 5055 for the residuals of total left knee replacement.

2.  Entitlement to an increased rating for post-traumatic arthritis of the right knee, rated as 10 percent disabling under Diagnostic Code 5010.

3.  Entitlement to a separate rating for a left knee meniscal issue under Diagnostic Code 5258.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1981 and from August 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was most recently before the Board in December 2016, when it was returned from the Court of Appeals for Veterans Claims (Court) pursuant to a joint motion for partial remand (JMPR).  At that time, the Board remanded the issues on appeal for further development in accordance with the terms of the JMPR.

Subsequent to the Board's December 2016 remand, the Agency of Original Jurisdiction (AOJ) issued an April 2017 rating decision granting a 20 percent rating for the Veteran's left knee under Diagnostic Code 5258, effective October 27, 2014 through March 17, 2015.  The 20 percent rating was discontinued effective March 17, 2015, because the Veteran was granted an increased rating for total left knee replacement under Diagnostic Code 5055 as of that date, which cannot be combined with the rating under Diagnostic Code 5258 due to the prohibition against pyramiding of ratings.  See 38 C.F.R. § 4.14 (2016).  For the reasons discussed below, the Board finds the 20 percent rating assigned under Diagnostic Code 5258, effective October 27, 2014 through March 17, 2015, constitutes a full grant of the benefit sought on appeal with respect to that issue.

The Veteran appeared at a hearing before the undersigned in February 2015.  A transcript of the hearing is of record.

The issues of entitlement to increased ratings for left and right knee post-traumatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

An April 2017 rating decision granted a 20 percent rating for the Veteran's left knee under Diagnostic Code 5258, effective October 27, 2014 through March 17, 2015, which constitutes a full grant of the benefit sought on appeal with respect to that issue.


CONCLUSION OF LAW

The criteria for dismissal of an appeal due to lack of jurisdiction have been met with respect to the issue of entitlement to a separate rating for a left knee meniscal issue under Diagnostic Code 5258.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

In the June 2016 JMPR, the parties agreed the Board failed to consider whether a separate rating for a left knee meniscal issue was warranted under Diagnostic Code 5258 based on treatment records that show the Veteran presented for treatment at a VA emergency room on October 27, 2014 for an injury that was diagnosed as internal derangement of the left knee with probable impairment of the meniscus.

As noted in the introduction, the AOJ issued a rating decision in April 2017 granting a 20 percent rating for the Veteran's left knee under Diagnostic Code 5258, effective October 27, 2014 through March 17, 2015.  The 20 percent rating was discontinued effective March 17, 2015, because the Veteran was granted an increased rating for total left knee replacement under Diagnostic Code 5055 as of that date, which cannot be combined with the rating under Diagnostic Code 5258 due to the prohibition against pyramiding of ratings.  See 38 C.F.R. § 4.14.  The 20 percent rating is the highest rating available under Diagnostic Code 5258 and has been assigned from the date of the initial injury until a rating under Diagnostic Code 5258 is no longer applicable due to total left knee replacement.  Thus, the benefit sought on appeal has been granted in full, and there is no remaining allegation of error of fact or law for appellate consideration with respect to the issue of entitlement to a separate rating for a left knee meniscal issue under Diagnostic Code 5258.  Therefore, the Board has no jurisdiction to review the appeal of this issue, and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.


ORDER

The appeal with respect to the issue of entitlement to separate rating for a left knee meniscal issue under Diagnostic Code 5258 is dismissed.


REMAND

In the June 2016 JMPR, the parties agreed an October 2014 VA examination report relied upon by the Board in its May 2015 decision was inadequate for rating purposes because the examiner failed to sufficiently explain why he could not provide an opinion in terms of degree of additional functional limitation flare-ups or due to functional loss generally.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  In accordance with the terms of the JMPR, the Board remanded the issues on appeal in December 2016 so the Veteran could be scheduled for a new examination to obtain the requisite findings.  The Veteran was scheduled for a new examination in January 2017.  Unfortunately, the January 2017 VA examination report suffers from the same inadequacy as the October 2014 VA examination report.  The Board notes the October 2014 VA examiner determined he was unable to provide the requisite findings because the Veteran was unable to replicate the estimated limitation at the time of the examination, which has been deemed inadequate under the terms of the JMPR.  The January 2017 VA examiner explained was unable to provide the requisite findings because the Veteran was not experiencing a flare-up at the time of the examination.  This rationale is essentially the same, if not less compelling, than that offered by the October 2014 VA examiner.  Thus, a new examination is necessary to ensure compliance with the Court's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to assess the severity of his service-connected bilateral knee disability.

The examiner must test range of motion of the knee for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner must also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner must indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised the Veteran is competent to report limitation during flare-ups.

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  A statement that the requisite findings cannot be provided because the Veteran is not being observed under these conditions and also fails to indicate consideration was given to the Veteran's lay reports regarding limitation during flare-ups and/or with repeated use will be considered an insufficient explanation as to why the requisite findings cannot be provided.

The selected examiner is also asked to assess the residuals of the Veteran's total left knee replacement, specifically stating whether there are chronic residuals consisting of severe painful motion or weakness in the left knee.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


